ORDER DENYING PETITION FOR CERTIORARI
This matter came on before the Court upon a Petition for Certiorari, seeking review of a decision of the District Court of the Seventh Judicial District of Natrona County, and a Motion for Leave to Proceed in Forma Pauperis on behalf of Petitioner, and the Court having carefully considered the Petition for Certiorari, the Motion for Leave to Proceed in Forma Pauperis, and the record and files of the Court, and being fully informed, finds that the Motion for Leave to Proceed in Forma Pauperis should be granted and the Petition for Certiorari should be filed without payment of the docketing fee and the Petition for Certiora-ri should be denied and it, therefore, is
ORDERED that the Motion for Leave to Proceed in Forma Pauperis be, and the same hereby is, granted and the Petition for Certiorari should be filed without payment of the docketing fee, and it further is
ORDERED that the Petition for Certio-rari be, and the same hereby is, denied.
URBIGKIT, C.J., would have granted the Petition for Certiorari and dissents with opinion from the Order Denying Petition for Certiorari.